Citation Nr: 1435109	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  03-14 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a low back disability, claimed as status post laminectomy.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to February 1961.  He was also a member of a reserve component at times following his separation from active service, during which he had tours for active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter is before the Board of Veteran's Appeals (Board) on appeal from an October 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In February 2005, January 2008, November 2009, and July 2013, the Board remanded this case for further development, and the case has been returned to the Board for appellate consideration.  

As previously noted in the Board's July 2013 remand, in August 2004, the Veteran testified during a videoconference hearing before Veterans Law Judge Brown regarding the issue of service connection for a low back disability.  In March 2009, the Veteran testified during a Travel Board hearing before Veterans Law Judge Alibrando regarding the same service connection issue.  Transcripts of both hearings are of record.  The Board notes that Veterans Law Judges who participated in hearings must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  By law, appeals can be assigned only to an individual Veterans Law Judge or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (2013).  Therefore, in April 2012 the Veteran testified in a Travel Board hearing before Veterans Law Judge Pappas with respect to the issue on appeal.  A transcript of this hearing is of record.  All three of the Veterans Law Judges who participated in the hearings have signed below.

The Board has reviewed the documents in both the paper claims file and the electronic claims file.



FINDING OF FACT

A low back disability was not manifested during service or within a year of service discharge, and is not otherwise related to the Veteran's active service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by service, and arthritis of the low back may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded this matter in February 2005, January 2008, November 2009, and July 2013.  The Board remanded to obtain additional treatment records, verify the Veteran's various periods of service, provide him a Board hearing, afford him examinations, and readjudicate the claim.  Additional records have been obtained, his dates of service were ascertained, he was provided Board hearings, and he was afforded multiple examinations throughout the course of the appeal, most recently in August 2013.  His claim was last readjudicated in a November 2013 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in July 2002, prior to the October 2002 rating decision, and in August 2005, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  A March 2006 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated in various supplemental statements of the case, most recently in November 2013.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All identified and available treatment records have been secured.  The Veteran's service treatment records and post-service medical records are in the claims folder.  As the Board will discuss in detail in the analysis below, the Veteran was provided multiple VA examinations throughout the course of the appeal.  Although the Board determined that some of the earlier examination reports were not probative, the Veteran was most recently afforded another examination in August 2013.  A review of the VA examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board concludes that the examination report of record is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2013); Barr, 21 Vet. App. at 312. 

As noted above, the Veteran presented testimony before the undersigned.  In this regard, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with this regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done during the various Board hearings.  Additionally, to the extent possible, VA obtained the relevant evidence and information needed to adjudicate these service connection claims.  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c) (2), nor have they identified any prejudice in the conducting of the Board hearing.  Thus, the duties to notify and assist have been met.

Analysis

The Veteran contends that he has a current low back disability related to service.  He asserts that he first injured his back in November/December 1960 when he was hit by a light cargo motorized vehicle and that subsequent injuries, including work-related injuries and an injury during a church function, are related to the original injury in 1960.

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  38 C.F.R. § 3.303(b) (2013).

The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

If arthritis becomes manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The relevant evidence of record includes service treatment records which are negative for any complaints or findings related to a low back disability.  The examination report at service discharge showed a normal spine evaluation.  On the accompanying Report of Medical History, the Veteran denied having/having had recurrent back pain. 

A June 1972 hospitalization report showed that the Veteran presented with sudden, severe low back pain, and was diagnosed with acute back strain.  This report indicated that he gave no past history of back pain until four weeks before and had intermittent catches in his low back since that time.

Treatment records from Hershey Medical Center dated in July 1978 noted that the Veteran sought treatment for known disc disease following an injury in May 1978.  He was diagnosed with a protruding disc.

The Veteran indicated that he re-injured his back during annual training in the Reserves in July 1978.  In March 2009, he testified that during at incident he was doing squat thrusts and bent over and his back went out.  An October 1978 Army Reserve Medical Examination and Duty Status Form indicated that for the period from July 16, 1978 to July 27 1978, the Veteran was unable to attend class due to back pain for most of the training period, but was on active duty for training.  The details of the injury were noted to be a long history of a slipped disc that existed prior to service, but was aggravated by active duty for training.

Workers compensation records dated in November 1978 showed that the Veteran injured his back in May 1978 while lifting a box of fruit.  He indicated that he had a recurrence of the injury in August 1978 during ACDUTRA.  The Veteran also stated that he further injured his back by slipping on ice outside his home.  His claim was subsequently denied.

The Veteran has also claimed that he injured his back in 1981 while exercising during annual training after his duty hours.  However, VA treatment records include a May 1981 report which reflects a complaint of lumbosacral pain at which time the Veteran stated that he hurt his back several years ago while working.  He was diagnosed with acute lumbosacral strain.

In April 2012, the Veteran testified that he injured his back during an in-service motor pool accident in 1960.  He then said that in 1972 (or 1982) he was playing baseball during a church picnic and injured his back; this was the first time he sought treatment for his back.  He characterized this as a flare-up of the earlier incident in 1960 and testified that he initially injured his back in 1983.

In a September 2004 letter, Dr. R.L.G. indicated that the Veteran first injured his back during service and had significant spinal stenosis with changes shown on both X-ray and MRI examinations.  However, the physician stated that it was difficult to say how much of his current low back disability was related to his original injury during service.  A copy of a March 2004 examination was attached to the letter.  The physician noted that he first treated the Veteran for a low back problem in 1972 and had intermittent back problems for many years.  However, while his original 1972 note showed that the Veteran never had any back pain prior to 1971, he then reported that he was in a motor vehicle accident during service in 1960 and during a separate accident was thrown from a car.  A May 2004 report from another provider described the second motor vehicle accident as one during which he hit a telephone pole and was thrown from the car.

Pursuant to the Board's February 2005 remand, in June 2007 the Veteran was afforded a VA spine examination during which he reported a history of onset of low back pain after a motor vehicle accident in 1960 in which he was accidently struck by an Army utility vehicle (a mule), knocked unconscious, and was taken to the dispensary.  However, the examiner noted that no documentation of this incident was noted in the service treatment records and the Veteran did not document the claimed low back problems on discharge from service.  The examiner noted that the Veteran had about five hospitalizations from 1972, when he first sought treatment for his back, to his last incident in 1985 that occurred after he pried a tree stump out of the ground.  Subsequently, the Veteran underwent surgery, but has continued to have ongoing complaints.

Following physical examination, the examiner diagnosed moderate to severe degenerative disc disease and osteoarthritis of the lumbosacral spine.  The examiner also stated that while prying on a large tree stump in 1985, the Veteran suffered an apparent acute disc herniation at the L4-5 disc interspace to the right that prompted a laminectomy, disckectomy, and partial foraminotomy.  

The examiner further noted that after a very thorough review of the claims file and service treatment records, despite the Veteran's description of a fairly high visibility accident in which he claimed his original back injury occurred, as well as his contention that he was taken to the dispensary for acute treatment, no corroborating documentation was found to support his contention.  In addition, the Veteran failed to note any complaints of recurrent back pain on his discharge from service and no back problems were noted on his discharge examination.  Furthermore, the examiner stated that while there were some instances of exacerbations of his back pain that gave him problems during periods of active duty for training, this fact does not connect his back problems with his prior service.  Therefore, the examiner concluded that it was it was less likely than not the Veteran's current back disorder was due to, aggravated, or as a result of either active or reserve service; and there was no evidence documenting a problem within one year of discharge.

A January 2009 letter from C.K.K., M.D. noted that the Veteran reported back pain since service. 

In October 2010, the Veteran was afforded another VA examination during which he stated that his back problems began during service but that he made no complaints of back pain during service.  He further stated that he had a car accident during service, but no treatment for the back was found.  The Veteran also indicated that in 1972, 11 years after his discharge, he sought treatment for low back pain, and in 1985 developed acute disc herniation with low back pain and radiation to the right lower extremity.  The examiner noted that the Veteran underwent surgery in 1985 for a lumbar disc herniation.  

Following physical examination and review of X-rays showing significant degenerative changes of the lumbar spine, the examiner diagnosed status post lumbar laminectomy with degenerative joint changes and associated low back pain.  The examiner noted that the Veteran's low back disorder was not caused by or a result of being a paratrooper in service.  The examiner further explained that the Veteran's condition of lumbar spine disease with or without low back pain-disc degeneration and degenerative joint disease of the lumbar spine is present in 100 percent of males over the age of 60.  Moreover, there was no evidence of any back pain in service, on his discharge examination, or immediately following his discharge.

On private examination in April 2012, orthopedic physician Dr. J.M.D. noted a history of low back pain dating from an injury that occurred during the Veteran's first period of service during which he was hit in the back by a truck bed.  He opined that it was as likely as not that the Veteran's low back pain was related to the truck accident which occurred in service during his first tour of duty.

In July 2013, the Board found that the June 2007 and October 2010 VA examinations were inadequate to address the etiology of the Veteran's low back disability.  He was subsequently afforded another examination in August 2013.  The examiner determined that it was less likely than not that the Veteran's diagnosed back disorders (herniated disc and degenerative disc disease L4-5 and L5-S1) were incurred in or caused by service.  Although the examiner indicated that there was no documentation in the service treatment records related to the back, he acknowledged the Veteran's statements regarding incurrence of a low back disability in service on two occasions and postulated that the Veteran more likely than not strained or sprained his back during service.  The examiner then explained that people with back strains and sprains fully recovered with treatment within two weeks.  The examiner added that a diagnosis of resolved mild strain or sprain was further supported by the fact that the Veteran did not seek treatment until discharge, the examination reports at service discharge were negative, and he was given a regular discharge.  Later in the examination report, the examiner determined that a disability had not clearly and unmistakably existed prior to service and that any current disability was not aggravated by service or ACDUTRA.  In addressing the Veteran's statements as to continuity of symptomology, the examiner noted that "[t]here was no documentation to verify this."  He observed that there was no indication of continuity of symptomology from 1960 and 1972, and in 1972 there was treatment for low back pain.  The examiner also noted that there was continuity of symptoms from an acute injury in 1985 while prying a tree stump for which the Veteran underwent a discectomy, and he had pain and treatment ever since this injury and surgical intervention.  

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disability.  

The Veteran currently has a low back disability.  As noted above, he has been diagnosed with herniated disc and degenerative disc disease L4-5 and L5-S1.  Therefore, Hickson element (1) is met.  

With respect to Hickson element (2), the Board will separately address in-service disease and injury.  Concerning in-service disease, the Board notes that service treatment records are silent for any low back disability in service.  Rather, the medical evidence does not show manifestations of degenerative disc disease until decades after the Veteran's separation from service.  Also, the Veteran is not entitled to presumptive service connection as there is no competent evidence of arthritis within one year of service discharge.  See supra 38 C.F.R. §§ 3.307, 3.309. 

As to injury, the Veteran contends that he was involved in an accident in service.  
In support of his contention, the Veteran submitted a copy of a December 29, 1960, service treatment record noting the removal of sutures above the right eye, which the Veteran contends he received following his car accident.  The Veteran also stated that the hospital records related to the accident were unavailable as the hospital only retained records back to 1994.  Additionally, in January 2009, the Veteran submitted a statement from a friend, H.E.S., verifying that the Veteran was involved in a car accident on Christmas in 1960.  His friend was the driver of the vehicle in 1960 and stated that the Veteran was a passenger in his car when he hit black ice and struck a utility pole.  As a result of the impact, the Veteran flew out of the vehicle and into a concrete block wall.  As a result, both men were transported by ambulance to the local emergency room and the Veteran was treated for injuries to his head, neck and shoulders.  His friend indicated that the Veteran was home on military leave at the time of the accident.  Resolving all doubt in the Veteran's favor, the Board finds that the Veteran sustained an injury in service.  Therefore, the second Hickson element has been met with respect to in-service injury.

With respect to crucial Hickson element (3), medical nexus, the question presented, i.e., the relationship, if any, between the Veteran's current disability and his military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Board finds the opinion expressed in the August 2013 VA examiner's report to be competent and credible and the most probative evidence in this case.  The report was based on a careful review of the claims file, including a detailed notation of the Veteran's medical history.  The examiner also reviewed previous VA and private opinions which were rendered in conjunction with interviews and physical examinations of the Veteran.  Furthermore, the examiner provided a complete and thorough rationale in support of the opinion.  While the examiner observed that the Veteran denied having any back problems at service discharge and the first indication of a back disability was not until 1972, he also considered the Veteran's statements as to having injured his back in service and provided diagnoses for such injury.  As such, the examiner concluded that the Veteran's back disability was less likely than not related to any incident of duty and attributed his current disability to a post-service incident and surgical intervention.  As to private medical opinions that link the Veteran's disability to service, the Board affords these opinions no probative weight as they are recitations of the Veteran's beliefs and are not based on  review of the objective evidence of record.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (noting that a mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional).  Additionally, these opinions are not supported by detailed rationale and are not consistent with objective medical evidence of record.  In contrast, the August 2013 VA examiner's opinion is based on independent review of the evidence, is fully explained and consistent with the evidence of record, and also cites to general medical principles. 

The Board has considered the Veteran, his family, and friends' contentions that he has had problems with his low back ever since service.  The Board, however, has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the current lay statements as to a continuity of his back injury during service and back problems from service are inconsistent with the objective medical record and his own more contemporaneous statements. 

In that regard, the Veteran was not shown to have any chronic back disability at service discharge, and the first indication of a disability was not until June 1972.  Of even greater significance, the Veteran was seen numerous times following service for his back complaints, but he did not report that he had problems related to service or of having continuous problems since that time.  Notably, in June 1972, he reported that he did not have problems until four weeks prior.  The Board notes that had the Veteran been experiencing ongoing back problems since service, it would have been reasonable for him to make such an assertion to his treating professionals between service separation and the resultant treatment in June 1972 (and to that clinician on that day).  The Board finds that all these factors weigh heavily against finding that the Veteran's current assertions of continuity of symptomatology since service to be credible. 

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether or not he experienced injury or complaints in service.  Rather, this is a case in which the record shows no back disability or complaints during service or at separation from service, and no discussion of an in-service back injury while being treated for post-service injuries.  The Veteran had every opportunity to discuss these complaints to treating personnel, but did not do so.  Thus, there is affirmative evidence, rather than merely a lack of contemporaneous evidence.

In short, the Board gives greater credence and weight to the contemporaneous and near contemporaneous medical records and the Veteran's statements when seeking such treatment than his recent assertions of continuity of symptomatology and in-service injuries to the back, which were first made only after filing his claim for service connection.  Therefore, the Board finds that the Veteran's allegations of continuity of symptomatology since service are not credible.

Furthermore, the Board has considered the Veteran's contentions that his current back disability was caused by his conceded in-service accident.  In this regard, the 
Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss the existence of back pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, in most cases, the Veteran is not competent to render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, therefore, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his current back disability and the documented in-service back injury.  As such, the Board ascribes far more weight to the conclusions of the VA medical professional who concluded that the Veteran's current back disability was not related to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

Again, the most probative medical evidence specifically rules out a relationship between the Veteran's current back disability and service.  The Board places more weight on the opinion of the competent VA medical professional who provided the August 2013 opinion, based on review of the claims file, the Veteran's interviews,  and physical examinations, than on the Veteran's lay assertions that his current back disability is attributable to his in-service accident.  

Based on the foregoing, Hickson element (3) is not met, the weight of the evidence is against the Veteran's claim, and the benefit of the doubt provision does not apply. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for a low back disability is not warranted.



ORDER

Service connection for a low back disability, claimed as status post laminectomy, is denied.




_______________________                                        _______________________
      DEREK R. BROWN					         K. J. ALIBRANDO
     Veterans Law Judge                                                          Veterans Law Judge
Board of Veterans' Appeals                                            Board of Veterans' Appeals



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


